DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15-17, 39, 40, 42 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Jongh (U.S. Patent Application Publication 2015/0341026).
Claim 1: de Jongh teaches a FET switch stack (Figure 8) comprising: 
a plurality of field effect transistors (FETs) connected in series (182, 194); and 
a drain-source resistive ladder comprising a plurality of drain-source resistor networks connected in series (188, 190, 200, 202), each drain-source resistor network connected across a drain and a source of a corresponding FET of the plurality of FETs (at D and S);

the plurality of FETs is connected at one end to a first radio frequency (RF) terminal (RF2); 
the plurality of FETs comprises a first FET (182) and a second FET (194), a source terminal of the first FET being connected to a drain terminal of the second FET (at S and D); 
the plurality of drain-source resistor networks comprises a first drain-source resistor network including a serial connection of at least two first drain-source resistors (188, 190) connected to each other at a first tapping point (V of 174), the serial connection of the at least two first drain-source resistors having a first terminal (at D of 174) and a second terminal (at S of 174); 
the plurality of drain-source resistor networks further comprises a second drain-source resistor network including a serial connection of at least two second drain-source resistors (200, 202) connected to each other at a second tapping point (V of 176), the serial connection of the at least two second drain-source resistors having a third terminal (at D of 176) and a fourth terminal (at S of 176); 
the first terminal (D of 174) is directly connected to a drain terminal of the first FET (D of 182) and the second terminal (S of 174) is directly connected to a source terminal of the first FET (S of 182); 
the third terminal (D of 176) is directly connected to a drain terminal of the second FET (D of 194) and the fourth terminal (S of 176) is directly connected to a source terminal of the second FET (S of 194); 
the FET switch stack further comprising: 


Claim 2: de Jongh further teaches the FET switch stack configured to be coupled to an RF signal at the RF terminal (signal at RF2) and to use an RF voltage between the first tapping point of the first drain-source resistor network and the second tapping point of the second drain-source resistor network (use voltages at nodes V to apply biasing to 182 and 194).  

Claim 3: de Jongh further teaches that the first drain-source charge control element (178, 180) is configured to use the RF voltage between the first tapping point of the first drain-source resistor network (V of 174) and the second tapping point of the second drain-source resistor network (V of 176) to supply a first current to the source terminal of the first FET and the drain terminal of the second FET (178 to V via 184 and 196, voltages at V applied to S of 174 via 188 and D of 176 via 202).  

Claim 4: de Jongh further teaches that the first drain-source charge control element (178, 180) comprises a first terminal (G’ to 174), a second terminal (G’ to 176), and a third terminal (184 to V), wherein: 

the second terminal (G’ to 176) is connected to the second tapping point of the second drain-source resistor network (to V via 196); and 
the third terminal (184 to V) is coupled to the source terminal of the first FET (via 188) to supply the first current (via resistance 188).  

Claim 15: de Jongh further teaches that each FET of the plurality of FETs comprises a body terminal (B), the FET switch stack further comprising a body resistive ladder (180) comprising a plurality of body resistor networks connected in series (shown in further detail in 384 of Figure 13; [0109]), each body resistor network connected across body terminals of corresponding adjacent transistors of the FET switch stack (via nodes B).  

Claim 16: de Jongh further teaches that the plurality of body resistor networks (384; Figure 13) comprises a first body resistor network comprising two or more body resistors (192; Figure 8 and 386; Figure 13 connected at B) thereby providing a first tapping point of the first body resistor network (connected to V), and the plurality of body resistor networks comprises a second body resistor network comprising two or more body resistors (204; Figure 8 and 392; Figure 13 connected at B) thereby providing a second tapping point of the second body resistor network (connected to V).  

Claim 17: de Jongh further teaches one or more body charge control elements (400; Figure 13) comprising a first body charge control element (400) connected to the first 
	wherein, the first body charge control element is configured to use the RF voltage source at the first tapping point of the first body resistor network (via voltage at node V via 386), thereby sinking a current from the body terminal of the first FET (via V_BIAS).

Claim 39: de Jongh further teaches that a drain terminal of the first FET (D of 174) is connected to the RF terminal (RF2).  

Claim 40: de Jongh further teaches that a source terminal of the second FET (S of 176) is connected to the first reference voltage (voltage at RF1).  

Claim 42: de Jongh further teaches that the plurality of FETs is connected at another end to a reference voltage (voltage at RF1).

Claim 43: de Jongh further teaches that the plurality of FETs is connected at another end to a second RF terminal (RF1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Jongh.
Claim 44: de Jongh teaches the limitations of claim 1 above. de Jongh does not specifically teach that the at least first two drain-source resistors and the at least two second drain-source resistors have all the same resistance value. However, the selection of the at least first two drain-source resistors and the at least two second drain-source resistors to have all the same resistance value for the FET switch stack would have been chosen to ensure an optimal performance of the circuit.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the at least first two drain-source resistors and the at least two second drain-source resistors to have all the same resistance value when employing the FET switch stack of de Jongh to maximize the overall performance of the FET switch stack circuit.  Furthermore, such a provision of selecting a specific resistance involves only routine design expedient. 

Claims 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Jongh in view of Willard et al. (U.S. Patent 10,236,872, hereafter Willard).
Claim 35: de Jongh teaches the limitations of claim 15 above. de Jongh does not specifically teach a body resistive ladder capacitance.
	Willard teaches a body resistive ladder (806; Figure 8F corresponding to 384 of de Jongh) coupled at one end to the first RF terminal (RF+ corresponding to RF2 of de Jongh) through a body resistive ladder capacitance (C2) connected in series with the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the body resistive ladder capacitance and first reference voltage taught by Willard in the circuit of de Jongh to mitigate an RF load across the FET coupled to the RF terminal (column 16 lines 18-27 of Willard).

Claim 36: The combined circuit further teaches a gate resistive ladder (802; Figure 8F of Willard corresponding to 178; Figure 8 of de Jongh) comprising a plurality of gate resistors connected in series (Rg of Willard), and wherein the gate resistive ladder is connected to a second reference voltage (Vgate via RBF of Willard) and coupled to the first RF terminal (RF+ of Willard corresponding to RF2 of de Jongh) via a gate resistive ladder capacitor (C1 of Willard).

Claim 37: The combined circuit further teaches that the first and the second reference voltage are controlled via bias control circuits (circuitry that generates Vgate and Vbody of Willard).

Claim 38: The combined circuit further teaches that the first and second reference voltages are between ground and a negative voltage (column 8 lines 8-11 and column 13 lines 8-11 of Willard).

Allowable Subject Matter
Claims 5-9, 11-14, 24-29 and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior art does not fairly teach or suggest the first drain-source charge control element comprises a first diode and a first control resistor wherein: an anode of the first diode is connected to the first terminal of the first drain-source charge control element; and the first charge control resistor is connected at one end to a cathode of the first diode and at another end is connected to the third terminal of the first drain-source charge control element in combination with the limitations of claims 1 and 4. Claims 6-9 and 11-14 are objected to merely for being dependent from claim 5.
Regarding claim 24, the prior art does not fairly teach or suggest the first body charge control element comprises a first terminal, a second terminal, and a third terminal, wherein: the first terminal is connected to the first tapping point of the body resistive ladder; the second terminal is connected to the second tapping point of the body resistive ladder; and the third terminal is coupled to a body terminal of the first FET in combination with the limitations of claims 1, 15, 16 and 17. Claims 25-29 and 31-34 are objected to merely for being dependent from claim 24.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-17, 24-29, 31-40 and 42-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849